 


110 HRES 443 EH: Recognizing the service of the 65th Infantry Borinqueneers during the Korean War, honoring the people of Puerto Rico who continue to serve and volunteer for service in the Armed Forces and make sacrifices for the country, and commending all efforts to promote and preserve the history of the 65th Infantry Borinqueneers.
U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 443 
In the House of Representatives, U. S.,

September 18, 2007
 
RESOLUTION 
Recognizing the service of the 65th Infantry Borinqueneers during the Korean War, honoring the people of Puerto Rico who continue to serve and volunteer for service in the Armed Forces and make sacrifices for the country, and commending all efforts to promote and preserve the history of the 65th Infantry Borinqueneers. 
 
 
Whereas the 65th Infantry Regiment, the only Hispanic-segregated unit in United States military history, was mandated by Congress to be comprised primarily of Puerto Ricans; 
Whereas the 65th Infantry Regiment became better known as the Borinqueneers from the word Borinquen, the name that the native Taino Indians called Puerto Rico; 
Whereas the Borinqueneers, throughout their service in World War I, World War II, and, most notably, the Korean War, served with distinction; 
Whereas the Borinqueneers demonstrated their military prowess in Korea and earned the respect and admiration of their fellow soldiers and military authorities, most notably General Douglas MacArthur; 
Whereas the Borinqueneers were sent to battle on the front lines in Korea and participated in nine major campaigns during the Korean War; 
Whereas the Borinqueneers made valuable contributions to the war effort, including by suffering a tremendous number of casualties that was disproportionate to the population of Puerto Rico; 
Whereas the 65th Infantry Borinqueneers earned well-deserved praise, including two United States Presidential Unit Citations, a Meritorious Unit Commendation, and two Republic of Korea Unit Citations; 
Whereas the 65th Infantry Regiment 1st Battalion continues its fine tradition as an active unit in the Puerto Rico Army National Guard; and
Whereas Puerto Ricans have continued to volunteer freely and serve in the Armed Forces and have served ably during wartime: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the service of the 65th Infantry Borinqueneers during the Korean War;  
(2)honors the people of Puerto Rico, who continue to serve and volunteer for service in the Armed Forces and make sacrifices for the country; and  
(3)commends all efforts to promote and preserve the history of the 65th Infantry Borinqueneers. 
 
Lorraine C. Miller,Clerk.
